Exhibit 10.3
FORM OF 2010 TIME-VESTED
RESTRICTED STOCK AWARD
March ____, 2010
[Name]
[Street]
[City, State ZIP]
Dear                     :
Horizon Lines, Inc. (the “Company”) has designated you to be a recipient of
shares of common stock of the Company, par value $.01 per share (the “Company
Stock”), subject to the restrictions and other terms set forth in this letter
agreement (the “Agreement”) and in the Horizon Lines, Inc. 2009 Incentive
Compensation Plan (the “Plan”).
The grant of these shares is made pursuant to the Plan. The Plan is administered
by the Compensation Committee (the “Committee”) appointed by the Board of
Directors of the Company. The terms of the Plan are incorporated into this
letter and in the case of any conflict between the Plan and this letter, the
terms of the Plan shall control. A copy of the Plan is attached to this letter.
1. Grant. In consideration of your agreements contained in this letter, the
Company hereby grants you                      shares of Company Stock (the
“Restricted Shares”). The Restricted Shares were granted on March 15, 2010 (the
“Grant Date”). The Restricted Shares are subject to vesting restrictions as set
forth below. Until these restrictions lapse, the Restricted Shares are
forfeitable and nontransferable.
2. Vesting Restrictions. The Restricted Shares shall vest, and become freely
transferable, as follows:
(a) 100% of the Restricted Shares will vest and become freely transferable on
March 15, 2013 (the “Vesting Date”).
(b) You must be continuously employed by the Employer from the Grant Date until
the Vesting Date for any Restricted Shares to vest. If your employment with the
Employer terminates prior to the Vesting Date for any reason, any rights you may
have with regard to unvested Restricted Shares shall be forfeited at that time,
notwithstanding your return to active employment with the Employer prior to the
Vesting Date.

 

 



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything in this Section 2 to the contrary, if, prior to the
Vesting Date, (i) your employment with the Employer terminates due to your
voluntary retirement, and (ii) your age plus your number of years of service
with the Employer equals or exceeds 75, a portion of the Restricted Shares will
vest and become freely transferable as of the Vesting Date. The vested portion
shall be determined by multiplying the total number of Restricted Shares by a
fraction, the numerator of which is the number of days from the Grant Date
through the date of your retirement and the denominator of which is the number
of days from the Grant Date through the Vesting Date.
3. Dividends.
(a) During the period beginning with the Grant Date and ending with the Vesting
Date (or the earlier forfeiture of your Restricted Shares), you will have the
right to receive dividends on the Restricted Shares to the extent dividends are
paid by the Company on its authorized and issued shares of Company Stock to its
stockholders of record. These dividends, if any, will be paid at the same rate
and at the same time as such dividends are paid by the Company on its authorized
and issued shares. However, these dividends, if any, will be paid into a
non-interest bearing account to be held until you shall have met the
requirements for the vesting of the Restricted Shares as provided in Section 2
above, at which time the accumulated dividends attributable to the Restricted
Shares that have vested and become transferable on the Vesting Date shall be
paid to you in a single lump sum distribution within 90 days following the
Vesting Date. Any dividends attributable to Restricted Shares that do not vest
as of the Vesting Date shall be forfeited.
(b) The Company’s obligation under this Section 3 shall be an unfunded and
unsecured promise to pay. The Company shall not be obligated under any
circumstances to fund its financial obligations under this Section 3 prior to
the date any dividends become payable pursuant to the terms of this Agreement.
All dividends held in the non-interest bearing account described in subsection
(a) above will remain general assets of the Company subject to the claims of its
general creditors. This Agreement does not give to you any ownership interest in
any assets of the Company, and all rights of ownership in the accumulated
dividends are and remain in the Company. Your right to receive payment of
accumulated dividends attributable to vested Restricted Shares shall be solely
those of an unsecured general creditor of the Company.
4. Power of Attorney. You hereby appoint the Corporate Secretary of the Company
as your attorney in fact, with full power of substitution, and authorize him or
her to provide instructions to the Company’s registrar and transfer agent for
Company Stock as the Company may deem necessary or proper to comply with the
intent and purposes of this letter and the Plan, including, upon the occurrence
of a forfeiture pursuant to Section 2 above, to notify the registrar and
transfer agent of the forfeiture of such shares, together with instructions to
cancel the shares forfeited. The registrar and transfer agent shall be entitled
to rely upon any notices and instructions delivered by your attorney in fact
under the terms of the Plan and this letter.

 

2



--------------------------------------------------------------------------------



 



5. Book Entry Form; Delivery of Shares. The Company shall, as soon as
administratively feasible after your execution of this letter, direct the
Company’s transfer agent for Company Stock to make a book entry record showing
ownership for the Restricted Shares in your name, subject to the terms and
conditions of the Plan and this letter. As soon as practicable following the
date on which the Restricted Shares become nonforfeitable and fully transferable
pursuant to Section 2 above, the Company will issue appropriate instructions to
that effect to the transfer agent for Company Stock.
6. Rights as a Stockholder. Subject to the provisions of this letter, you
generally will have all of the rights of a holder of Company Stock with respect
to all of the Restricted Shares awarded to you under this letter from and after
the Grant Date until the shares either vest or are forfeited, including the
right to vote such shares and to receive dividends or other distributions paid
thereon, as provided in Section 3.
7. Transfer Restrictions. You may not sell, assign, transfer, pledge,
hypothecate or encumber your right to receive Restricted Shares under this
letter prior to the time such Restricted Shares become fully vested in
accordance with this letter.
8. Fractional Shares. A fractional share of Company Stock will not be issued and
any fractional shares will be disregarded.
9. Adjustments. If the number of outstanding shares of Company Stock is
increased or decreased as a result of a stock dividend, stock split or
combination of shares, recapitalization, merger in which the Company is the
surviving corporation, or other change in the Company’s capitalization without
the receipt of consideration by the Company, the number and kind of your
unvested Restricted Shares shall be proportionately adjusted by the Committee,
whose determination shall be binding.
10. Notices. Any notice to be given under the terms of this letter shall be
addressed to the Corporate Secretary at Horizon Lines, Inc., Attn. Corporate
Secretary, 4064 Colony Road, Suite 200, Charlotte, NC 28211. Any notice to be
given to you shall be given to you and shall be addressed to you at your last
known address at the time notice is sent. Notices shall be deemed to have been
duly given if mailed first class, postage prepaid, addressed as above.
11. Applicable Withholding Taxes.
(a) No Restricted Shares that have become vested and fully transferable pursuant
to Section 2 above shall be delivered to you until you have paid to the Company
the amount that must be withheld with respect to those Restricted Shares under
federal, state and local income and employment tax laws (the “Applicable
Withholding Taxes”) or you and the Company have made satisfactory arrangements
for the payment of such taxes. As an alternative to making a cash payment to
satisfy the Applicable Withholding Taxes, the Committee may in its discretion
(i) permit you to deliver shares of Company Stock which you already own (valued
at their Fair Market Value as of the delivery date) in whole or partial
satisfaction of such taxes or (ii) have the Company retain that number of
Restricted Shares (valued at their Fair Market Value as of the delivery date)
that would satisfy the Applicable Withholding Taxes.
(b) The Company shall withhold Applicable Withholding Taxes with respect to
accumulated dividends directly from the amount of such accumulated dividends
payable to you pursuant to Section 3.

 

3



--------------------------------------------------------------------------------



 



12. Applicable Securities Laws. The Company may delay delivery of Restricted
Shares that have become vested and fully transferable pursuant to Section 2
above until (i) the admission of such shares to listing on any stock exchange on
which the Company Stock may then be listed, (ii) receipt of any required
representation by you or completion of any registration or other qualification
of such shares under any state or federal law or regulation that the Company’s
counsel shall determine as necessary or advisable, and (iii) receipt by the
Company of advice by counsel that all applicable legal requirements have been
complied with. Additionally, you may be required to execute a customary written
indication of your investment intent and such other agreements the Company deems
necessary or appropriate to comply with applicable securities laws.
13. Acceptance of Restricted Shares. By signing below, you indicate your
acceptance of these Restricted Shares and your agreement to the terms and
conditions set forth in this Agreement, which, together with the terms of the
Plan, shall become the Company’s Restricted Stock Award Agreement with you. You
also hereby acknowledge receipt of a copy of the Plan and agree to all of the
terms and conditions of the Plan, as it may be amended from time to time. Unless
the Company otherwise agrees in writing, this letter will not be effective as a
Restricted Stock Award Agreement if you do not sign and return a copy.
14. Compliance with Section 409A of the Code. It is intended that this Agreement
comply with Section 409A of the Code and Treasury Regulations thereunder to the
extent it is subject to Section 409A, and other guidance and transition rules
issued thereunder (“Section 409A”), and this Agreement will be interpreted and
operated consistently with that intent. If the Company determines that any
provisions of this Agreement do not comply with the requirements of
Section 409A, the Company has the authority to amend this Agreement to the
extent necessary (including retroactively) in order to preserve compliance with
said Section 409A. The Company also has express discretionary authority to take
such other actions as may be permissible to correct any failures to comply in
operation with the requirements of Section 409A. Neither the Company nor you
have any discretion to accelerate the timing or schedule of any benefit payment
under this Agreement that is subject to Section 409A, except as specifically
provided herein or as may be permitted pursuant to Section 409A.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award Agreement
to be signed, as of this                      date of March, 2010.

                          HORIZON LINES, INC.    
 
               
 
      By:        
 
         
 
   
 
      Its:        
 
         
 
   
 
               
Agreed and Accepted:
               
 
               
 
                                 
[Name of Grant Recipient]
               
 
                                 
[Date]
               

 

5